ON REHEARING.
ANDERSON, J.
As stated in the original opinion, the Boulclin Case, supra, comes nearer being an authority against the two questions asked the witness Lawrence than any Alabama cases cited, and which, we think, can be and was differentiated from the present case. We will not undertake to comment on the cases cited in appellant’s original brief, but repeat that none of them go as far as the Bouldin Case in support of appellant’s contention.
The question in the case of Birmingham R. R. v. Martin, 148 Ala. 8, 42 South. 618, called upon the engineer to testify as to whether or not he carefully discharged his duties in and about the handling of the engine as he went along by and left Twenty-Fourth street; not whether or not he used his sense of sight and hearing at a particular time. The question condemned in the case of Birmingham R. R. v. Baylor, 101 Ala. 498, 13 South. 793, called for the mere opinion of the witness as to the safety of the switch, and not whether or not he carefully looked at it. The question in the case of Tanner’s Ex’r v. Louisville & N. R. Co., 60 Ala. 621, called upon the witness to state that he used all the means he had to stop the train; in other words, whether or not, and how, he discharged his duty.
The question here merely called for the personal observation of the witness — whether or not he- looked carefully and listened carefully at a particular place and particular time. It was not even a shorthand ren*564dering of collective facts, based upon personal observation, and which has been justified by this court (A. G. S. R. R. v. Yarbrough, 83 Ala. 242, 3 South. 447, 3 Am. St. Rep. 715), but was the mere narration of a single fact that he looked, carefully and listened carefully at a particular place and time. If he did not look or listen carefully, he could have been and was tested upon the cross-examination. Moreover, he had already stated, upon the direct examination as to the surrounding conditions and the directions, that he looked, and we do not think the trial court committed reversible error in permitting him to state that he looked and listened carefully after his train had stopped and before proceeding to cross the defendant’s track. This was a fact which the plaintiff had the right to prove, and there was no better way to have done so.
The application is overruled.